
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3774
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the deadline for Social Services
		  Block Grant expenditures of supplemental funds appropriated following disasters
		  occurring in 2008.
	
	
		1.Extension of expenditure deadline of social
			 services block grant disaster fundingNotwithstanding any other provision of law,
			 amounts made available to the Department of Health and Human Services,
			 Administration for Children and Families, under the heading Social
			 Services Block Grant under chapter 7 of division B of Public Law
			 110–329, shall remain available for expenditure through September 30,
			 2011.
		2.Budgetary Provisions
			(a)Statutory PAYGOThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			(b)Emergency designationsThis Act—
				(1)is designated as an emergency requirement
			 pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law
			 111–139; 2 U.S.C. 933(g));
				(2)in the House of Representatives, is
			 designated as an emergency for purposes of pay-as-you-go principles; and
				(3)in the Senate, is designated as an
			 emergency requirement and necessary to meet emergency needs pursuant to section
			 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the
			 budget for fiscal year 2010.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
